                                                                                   JS-6
1

2                                                                                 11/12/2019
3

4

5

6

7                                     UNITED STATES DISTRICT COURT

8                                CENTRAL DISTRICT OF CALIFORNIA

9

10   DAVID GALARZA, on behalf of himself        )   Case No. CV 17-4910 FMO (PJWx)
     and on behalf of all other persons         )
11   similarly situated,                        )
                                                )   JUDGMENT
12                       Plaintiff,             )
                                                )
13                v.                            )
                                                )
14   KLOECKNER METALS CORP.,                    )
                                                )
15                       Defendant.             )
                                                )
16                                              )
                                                )
17                                              )

18         Pursuant to the Court’s Order Re: Final Approval of Class Action Settlement (“Order”), filed

19   contemporaneously with the filing of this Judgment, IT IS ADJUDGED THAT:

20         1. Plaintiff David Galarza shall be paid a service payment of $5,000 in accordance with the

21   terms of the Settlement Agreement.

22         2. Class counsel shall be paid $110,000.00 in attorney’s fees, and $6,817.29 in costs in

23   accordance with the terms of the Settlement Agreement.

24         3.   The Claims Administrator, Simpluris, shall be paid for its fees and expenses in

25   accordance with the terms of the Settlement Agreement.

26         4. All class members who did not validly and timely request exclusion from the settlement

27   have released their claims, as set forth in the Settlement Agreement, against any of the released

28   parties (as defined in the Settlement Agreement).
1           5. Except as to any class members who have validly and timely requested exclusion, this

2    action is dismissed with prejudice, with all parties to bear their own fees and costs except as

3    set forth herein and in the prior orders of the court.

4    Dated this 12th day of November, 2019.

5

6                                                                       /s/
                                                                 Fernando M. Olguin
7                                                             United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
